Citation Nr: 1543846	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-13 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to dependency and indemnity compensation as a helpless child.


REPRESENTATION

Appellant represented by:	Eva I. Guerra, Attorney at Law


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel




INTRODUCTION

The Veteran had active duty service from September 1943 to March 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an administrative decision of October 2010 of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has reviewed the Veteran's electronic file, including Virtual VA and Veterans Benefits Management System (VBMS) and has considered the documents contained therein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant, through her attorney, requested a videoconference hearing in a letter of March 2014.  While in the VA Form 9 of March 2014 a box is checked indicating that the appellant did not desire a hearing, as noted, the accompanying letter from the attorney wrote "Please be advised that we are requesting a videoconference/hearing with the BVA." (emphasis in original).  This statement shows a clear desire on the part of the appellant for a hearing before the Board as it was bolded and italicized and set apart from other text in the document.  Thus, it appears that the check of the box on the Form 9 dated that same day is a typographical error.  Therefore, the Board finds that the claim must be remanded for the scheduling of a videoconference hearing.


 Accordingly, the case is REMANDED for the following action:

Schedule a videoconference hearing before a Veterans Law Judge of the Board at the local Regional Office, following the usual procedures under 38 U.S.C.A. § 7107  (West 2002) and 38 C.F.R. § 20.704 (2015).  The Veteran must receive notice of the hearing at his current address of record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



